UNITED STATES DISTRICT COURT
WESTERN DISTRICT OF NEW YORK

 

ANTHONY ROMANO,
Plzlintiff, DECISION AND ORDER
v. l:lS-CV-OO479 EAW
STEPHEN LASKOWSKI, JANE DOE
NURSE PRACTITIONER, and JANE
DOE NURSE ADMINISTRATOR,

Defendants.

 

INTRODUCTION

P}aimil`l" Anthony Romano (“Plaintift”), currently an inmate at the Attica
Correctional Facility (“Attica”), filed a pro se Complaint against Stephen Laskowski
(“Laskowski”), Jane Doe Nurse Practitioner, and Jane Doe Nurse Administrator
(collectively “Defendants”) seeking relief under 42 U.S.C. § 1983 alleging a denial of
medical care from March 28, 2018, to April 9, 2018. (Dkt. l). Upon screening of the
Complaint pursuant to 28 U.S.C. §§ 1915(e)(2)(B) and 1915A, the Court found that
Plaintiff failed to allege a serious medical condition in a non-conclusory manner, that he
failed to allege substantial deprivation of treatment and the particular risks attributed to the
missed treatment, and that the pleadings did not suggest a degree of deliberateness on the
part of Defendants. (Dkt. 3 at 4-5). The Court granted Plaintiff leave to file an amended
complaint to address these deficiencies (z'd. at 7-8), and Plaintiff filed his Amended

Complaint on July 27, 2018, realleging the denial of medical care claim and alleging new

_1_

 

 

 

claims for violations of his First and Fourteenth Amendment rights. (Dkt. 4). For the
reasons discussed below, the Amended Complaint is dismissed with prejudice pursuant to
28 U.S.C. §§ l9l5(e)(2)(B) and 1915A(a).

DISCUSSION

Pursuant to 28 U.S.C. §§ 1915(e)(2)(B) and 1915A(b), the Court must conduct an
initial screening of Plaintiff’ s Amended Complaint. The Court must dismiss a complaint
or any portion of a complaint that is “frivolous or malicious; fails to state a claim upon
which relief may be granted; or seeks monetary relief from a defendant who is immune
from such relief.” 28 U.S.C. § l9l5(e)(2)(b); see, e.g., 28 U.S.C. § 1915A(b) (requiring
the court to dismiss any claim which “is frivolous, malicious, or fails to state a claim upon
which relief may be granted; or . . . seeks monetary relief from a defendant who is immune
from such relief”). “An action is 'frivolous’ for § 1915(e) purposes if it has no arguable
basis in law or fact.” Monlero v. Travz`s, l7l F.3d 757. 759 (2d Cir. 1999).

In evaluating the complaint, a court must accept as true all of the plaintiff’s factual
allegations, and must draw all inferences in the plaintiffs favor. See, e.g., Larkin v.
Savage, 318 F.3d 138, 139 (2d Cir. 2003). Although “a court is obliged to construe [pro
se] pleadings liberally, particularly when they allege civil rights violations,” McEachin v.
McGuinnz's, 357 F.3d l97, 200 (2d Cir. 2004), even pro se pleadings must meet the notice
requirements of Rule 8 of the Federal Rules of Civil Procedure, Wynder v. McMahon, 360
F.3d 73, 79 n.ll (2d Cir. 2004). To survive a Rule 8 notice inquiry, the complaint need
“‘only give the defendant fair notice of what the . . . claim is and the grounds upon which it

rcsts." Erl`ckson v. Para’us, 551 U.S. 89, 93 (2007) (quoting Bell Atl. Corp. v. Twombly,
- 2 _

550 U.S. 544, 555 (2007)). “So long as the [l'n forma pauperis] plaintiff raises a cognizable
claim, dismissal on the basis of factual deficiencies in the complaint must wait until the
defendant attacks the lack of such details on a Rule 12(b)(6) motion.” Nance v. Kelly, 912
F.2d 605, 606 (2d Cir. 1990).

Plaintiff brings this action pursuant to 42 U.S.C. § 1983. “To state a valid claim
under 42 U.S.C. § 1983, the plaintiff must allege that the challenged conduct (l) was
attributable to a person acting under color of state law, and (2) deprived the plaintiff of a
right, privilege, or immunity secured by the Constitution or laws of the United States.”
Whalen v. Counly of Fulton, 126 F.3d 400, 405 (2d Cir. 1997). Because the Amended
Complaint fails to state a claim upon which relief can be granted, it will be dismissed With
prejudice pursuant to 28 U.S.C. §§ 1915(e)(2)(B)(ii) and 1915A.

A. Plaintiff’s Allegations

Plaintiff’s Amended Complaint alleges a denial of medical care at Attica by
Defendants. (Dkt. 4). The Amended Complaint is comprised of conclusory allegations
and, as such, Plaintiff fails to state an actionable Eighth Amendment violation. See Barr
v. Abrams, 810 F.2d 358, 362 (2d Cir. 1987) (“As we have repeatedly held, complaints
relying on the civil rights statutes are insufficient unless they contain some specific
allegations of fact indicating a deprivation of rights, instead of a litany of general
conclusions that shock but have no meaning.” (citations omitted)).

Plaintiff specifically alleges that on March 28, 2018, Dr. Laskowski “denied me all
medical care/treatment: no medical treatment tests-blood sugar, both calluses on 2 big

toes, thyroid, MRI, X-rays on severe chronic rheumatism conditions, severe chronic

_3_

arthritis in joints, lower back, left shoulder, left side neck.” (Dkt. 4 at 7). He further alleges
Nurse Administrator Jane Doe “has done nothing for my medical needs” and has “den[ied]
me all my medical care.” (Ia’. at 8). He alleges “‘the chief medical officer in Albany [has]
given strict, strict orders on denying me any and all medical treatment since my arrival at
Attica.” (Id.). Plaintiff also alleges that he has been denied physical therapy, treatment for
calluses, as well as braces for his back, neck, and elbow. (Ia’.).

On July 6, 2018, Plaintiff contends that non-defendant Dr. William “den[ied] (me)
my medical care on all the above.” (Id. at 10). Plaintiff alleges that the failure to remove
the calluses on his big toes has prevented him from “walk[ing] a proper way during
programming at Atliea.” (la’.). Plaintiff demands $25,000,000.00 for violations of his
First, Eighth, and Fourteenth Amendment rights. (Id. at 11-12).

B. Deliberate Indifference to Plaintiff’s Medical Condition

A claim of inadequate medical care rises to the level of a constitutional violation
only where the facts alleged show that the defendant was deliberately indifferent to a
plaintiff` s serious medical needs. Estelle v. Gamble, 429 U.S. 97, 104-05 (1976); see also
Ross v. Kelly, 784 F. Supp. 35, 43-44 (W.D.N.Y.), a]j”’d, 970 F.2d 896 (2d Cir.), cert.
denied, 506 U.S. 1040 (1992). “A serious medical condition exists where the failure to
treat a prisoner’s condition could result in further significant injury or the unnecessary and
wanton infliction of pain.” Harrz'son v. Barkley, 219 F.3d 132, 136 (2d Cir. 2000) (citation
omitted). An isolated failure to provide medical treatment, without more, is generally not

actionable unless the surrounding circumstances suggest a degree of deliberateness, rather

than inadvertence, in the failure to render meaningful treatment. See Gz`ll v. Mooney, 824
F.2d 192, 196 (2d Cir. 1987).

Here, it is questionable whether Plaintiff has adequately alleged deliberateness by
Defendants. While Plaintiff alleges that “the chief medical officer in Albany [has] given
strict, strict orders on denying me any and all medical treatment since my arrival at Attica”
(Dkt. 4 at 8), which does potentially suggest a deliberate denial of medical treatment by
the chief medical officer, Plaintiff has not named the chief medical officer as a defendant
in the instant action. As far as Defena’ants’ conduct is concerned, Plaintiff has merely
stated a litany of medical treatments he desires and alleged that he was denied them.
“Although plaintiff may subjectively believe that his care was not adequate or correct, that
difference of opinion does not demonstrate indifference and does not give rise to an Eighth
Amendment claim.” Ortiz-Rodriguez v. New York State Dep ’t ofCorr. Servs. , 491 F. Supp.
2d 342, 346 (W.D.N.Y. 2007).

Further, even assuming, arguendo, that the pleadings suggest a degree of
deliberateness by Defendants, Plaintiff has failed to allege the existence of a serious
medical condition in a non-conclusory manner, or a substantial deprivation of treatments
withheld and particular risks attributed to the missed treatmentsl See Smilh v. Carpenter,
316 F.3d 178, 185-89 (2d Cir. 2003); Livl`ngsz‘on v. Gooro’, 225 F. Supp. 2d 321, 329
(W.D.N.Y. 2002), vacated in part on other grounds by 153 F. App’X 769 (2d Cir. 2005)
(holding the “assertion of pain sensation alone, unaccompanied by any large medical
complications, does not amount to a serious medical need under the Eighth Amendment.”

(internal quotation omitted)). Plaintist only specific allegation is that the calluses on his

_5_

toes prevented him from walking properly. However, “his medical conditions are not of
such an urgent and substantially painful nature as would satisfy the objective prong of the
deliberate indifference standard.” Swino’ell v. Supple, 02Civ.3182RWS, 2005 WL 267725,
at *7 (S.D.N.Y. Feb. 3, 2005) (rejecting claims for denial of medical treatment for calluses
and dry skin). Plaintiff`s Eighth Amendment medical claims are therefore dismissed with
prejudice.

C. First and Fourteenth Amendment Claims

Plaintiff has also raised claims under the First and Fourteenth Amendments. The
Court finds no relevant factual allegation for a Fourteenth Amendment due process
violation present in the Amended Complaint and accordingly dismisses the claim. The
Court construes Plaintiff’s First Amendment Claim as an allegation of retaliation given his
claim that “the chief medical officer in Albany [has] given strict, strict orders on denying
me any and all medical treatment since my arrival at Attica.” (Dkt. 4 at 8).

Prison officials may not retaliate against prisoners for exercising their constitutional
rights. Colon v. Cough]in, 58 F. 3d 865, 872 (2d Cir. 1995). To make out a § 1983
retaliation claim, a prisoner must show: (l) that he was engaged in constitutionally
protected conduct; and (2) that the punishment inflicted by the prison official was
motivated by the prisoner’s protected conduct. Graham v. Henderson, 89 F.3d 75, 80 (2d
Cir. 1996). A finding of sufficient permissible reasons to justify state action is “readily
drawn in the context of prison administration Where we have been cautioned to recognize
that prison officials have broad administrative and discretionary authority.” Lowrance v.

Achtyl, 20 F.3d 529, 535 (2d Cir. 1994) (quotation omitted). Moreover, courts recognize
_ 6 _

that retaliation claims by prisoners are “prone to abuse since prisoners can claim retaliation
for every decision they dislike.” Graham, 89 F.3d at 79 (quotation omitted); Colon, 58
F.3d at 872 (“[B]ecause we recognize both the near inevitability of decisions and actions
by prison officials to which prisoners will take exception and the ease with which claims
of retaliation may be fabricated, we examine prisoner’s claims of retaliation with
skepticism and particular care.”). Thus, “a complaint which alleges retaliation in wholly
conclusory terms may safely be dismissed on the pleadings alone [because i]n such a case,
the prisoner has no factual basis for the claim.” Flaherty v. Coughlz`n, 713 F.2d 10, 13 (2d
Cir. 1983), overruled on other grounds, Swierkiewz`cz v. Sorema N.A. , 534 U.S. 506 (2002).
Here, Plaintist allegation of a First Amendment violation is wholly conclusory. See
Ashcroft v. Iqbal, 556 U.S. 662, 678 (2009) (“A claim has facial plausibility when the
plaintiff pleads factual content that allows the court to draw the reasonable inference that
the defendant is liable for the misconduct alleged.”). Plaintiff has identified no protected
conduct for which Defendants are retaliating, and his allegation that denial of treatment
was ordered by the chief medical officer in Albany is itself wholly conclusory. Plaintiff"s
First Amendment claim is accordingly dismissed with prejudice. See Combl`er v. Portelos,
No. 17-CV-2239 (MKB), 2018 WL 3302182, at *13 (E.D.N.Y. July 5, 2018) (dismissing
a pro se pleading is appropriate where plaintiff is “afforded the opportunity to amend [his]
complaint to assert facts to support a federal claim” but instead adds “entirely new but

facially deficient federal claims” (quotation and alteration omitted)).

ORDER

IT HEREBY lS ORDERED, that the Amended Complaint is dismissed with
prejudice for failure to state a claim on which relief may be granted;

FURTHER, that the Court hereby certifies, pursuant to 28 U.S.C. § 1915(a), that
any appeal from this Order Would not be taken in good faith and leave to appeal to the
Court of Appeals as a poor person is denied. Coppedge v. United States, 369 U.S. 438
(1962). Further requests to proceed on appeal in forma pauperis should be directed on
motion to the United States Court of Appeals for the Second Circuit in accordance with
Rule 24 of the Federal Rules of Appellate Procedure.

SO ORDERL",I`).

  
  
 
   

<

 

ELIzQy;TH MVVOLF`er(D

Unite States District Judge

Dated: November 29, 2018
Rochester, New York

 

